UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1813



ADAMU TESHALE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-255-877)


Submitted:   February 11, 2005           Decided:   February 24, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, James A. Hunolt, Senior Litigation
Counsel, Song Park, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Adamu      Teshale,    a    native     and    citizen    of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the immigration judge’s order

denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In   his    petition       for    review,    Teshale    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented    was       so    compelling    that     no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have

reviewed the evidence of record and conclude that Teshale fails to

show that the evidence compels a contrary result.                  Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Teshale’s request for withholding of removal.               “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).              Because Teshale fails to show that




                                       - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that Teshale fails to meet the standard for

relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).           We find

that Teshale fails to make the requisite showing.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -